hPER CURIAM.
Respondent, an attorney licensed to practice law in Mississippi and Louisiana, entered a plea of guilty to one count of conspiracy to defraud and eighteen counts of wire fraud arising out of a fraudulent adoption scheme. Upon respondent’s petition to the Supreme Court of Mississippi, his license to practice law in Mississippi was revoked and he was forever barred from seeking readmission.
On the showing made by disciplinary counsel regarding the disciplinary proceedings in the state of Mississippi, and considering that respondent was given 30 days to respond to disciplinary counsel’s filing, but did not do so, and in light of the provisions of La.Sup.Ct. Rule XIX, § 21 regarding reciprocal discipline, it is the decision of the court that the same discipline imposed in Mississippi be imposed in Louisiana. Accordingly, it is ordered that the name of Raymond A. Helfrich be stricken from the roll of attorneys and his right to practice law in the state of Louisiana revoked.
Disbarment ordered.
CALOGERO, C.J., not on panel.